Interim Decision #2341 '

MATTER OF LINDNER
In Deportation Proceedings
A-11038815
Decided by Board January 31; 1975
Respondent was convicted for the illegal possession of marijuana in a criminal proceeding
which was not conducted in connection with any provision of either a State or Federal
Youth Corrections Act. Thereafter, he was granted a full and unconditional pardon.
Under these circumstances, the pardon is not effective to remove respondent's deportability because aliens charged with being deportable under section 241(a)(II) of the Act

are excepted from the pardon provisions of section 241(b).
CHARGE:

Order: Act of 1952—Section 241(a)(11) (8 U.S.C. 1251(a)(11)]--Convicted of a crime
relating to narcotics, at any time after entry.
ON BEHALF OF SERVICE:

ON BEHALF OF RESPONDENT:

3, Ward Rafferty, Esquire

Irving A. Appleman

150 Broad Street
New Londcn, Conn. 06320

Appellate Trial Attorney

This is an appeal from an order of an immigration judge finding the
respondent deportable as charged, and, finding him statutorily ineligible for any form of discretionary relief from deportation, directing his
deportation to England. The appeal will be dismissed.
The respondent is a 26-year-old male alien, native and citizen of
Germany, who was admitted to the United States for permanent residence on February 20, 1957. At a hearing before an immigration judge
at which he was represented by other counsel, the respondent admitted
the truth of the factual allegations of the order to show cause but denied
deportabiliv. The immigration judge found him to be deportable and
ordered his deportation.

On appeal present counsel contends that the respondent is saved from
deportation because he has allegedly been granted a full pardon in the
State of Connecticut with respect to the crime which forms the basis for
these deportation proceedings, and has petitioned for the erasure of his
criminal records.; We reject this contention in reliance upon the plain
1 The record contains a certified copy of the record of respondent's conviction on April
29, 1971 in 'the Superior Court of Connecticut, New London County, for the offense of

170

Interim Decision #2841
language of section 241(b) of the Immigration and Nationality Act,
which states that the provisions which remove deportability for an alien
who has been granted a full and unconditional pardon "shall not apply in
the case of any alien who is charged with being deportable from the
United States under subsection (a)(11) of this section."
We find the present case distinguishable from recent decisions which
hold that marijuana violators whose convictions have been expunged
under federal or .state "youth corrections" statutes are not deportable
under section 241(a)(11) of the Act, Mestre Morera v. INS, 462 F.2d
1020 (C.A. 1, 1972); Matter of Zingis, 14 I. & N. Dec. 621 (BIA
1974); Matter of Andrade, 14 I. & N. Dec. 651 (BIA 1974). There is no
evidence in the record, nor does counsel assert, that the respondent was
treated as a youthful offender in Connecticut. This factor, together with
the clear mandate of section 241(b), persuades us that the respondent is
not entitled to relief from deportation on the basis of his alleged pardon.
Nor can we accept counsel's premise that the erasure of respondent's
criminal record completely negates his conviction for consideration
under section 241(a)(11). We cannot impute to Congress an intention to
allow for such metaphysical distinctions when they enacted sections
241(a)(11) and 241(b). ,See generally Matter of A — F— , 8 I. & N. Dec.
429 (A.G. 1959).
Accordingly, while we are aware of the sympathetic factors in this
case, we find that we have no alternative but to affirm the decision of the
immigration judge and dismiss the appeal. The following order will
therefore be entered.
ORDER: The appeal is dismissed.

illegal possession of marijuana, in violation of the Connecticut General Statutes, sec-

tions 19-452 and 19-481(b). We note the absence from the record of a copy of the alleged
the pardon petition and two newspaper articles which indicate
;me had been granted; halie been submitted.
offietal'pardon Ord Pr; thily

171

